     Case 1:12-cr-00449-DAD-SKO Document 74 Filed 04/27/20 Page 1 of 3

 1    Barbara Hope O’Neill #102968
      Attorney at Law
 2    Post Office Box 11825
      Fresno, California 93775
 3    Telephone: (559) 459-0655
      Fax: (559) 459-0656
 4    Email: tajfalaw@yahoo.com
      Attorney for Anthony Murua
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         CASE No: 1:12-CR-00449-NONE

12                       Plaintiff,                     MOTION FOR RELEASE OF
                                                        ANTHONY MURUA
13            v.
                                                        DECLARATION OF COUNSEL
14    Anthony Murua,
                                                        PROPOSED ORDER
15                       Defendant.
16                                                      Hon. Dale A. Drozd

17
       Anthony Murua was sentenced on March 13, 2020 to attend the Teen Challenge program. The
18                                                       Hon. Dale A. Drozd
     court ordered that he be released to a representative of that program. To date he is still at the
19   Fresno County Jail. Do to Covid-19 counsel has been informed that the program is not accepting
20   new intakes or picking up defendants from the jail until further notice. Marlene DeOrian,

21   Anthony Murua’s probation officer, indicated that many of the drug treatment programs were
     likewise not accepting intakes at this time. Ms. DeOrian also advised that her office is not able to
22
     supervise or monitor defendants on home detention or the monitor at this time do to Covid-19.
23
       As the defendant is serving significantly more time than anticipated by the parties and the
24   Court, and as there is no guarantee by the program when they will accept intakes, it is requested
25   that the defendant be released. He should be ordered to contact his probation officer within 72
26   hours of his release.

27

28
                                                       1
     Case 1:12-cr-00449-DAD-SKO Document 74 Filed 04/27/20 Page 2 of 3

 1   DATED: April 27, 2020                                 Respectfully submitted,

 2                                                         /s/Barbara Hope O’Neill
                                                           BARBARA HOPE O’NEILL
 3                                                         Attorney for Anthony Murua

 4

 5
                                      DECLARATION OF COUNSEL
 6

 7   I, Barbara Hope O’Neill do hereby declare:

 8   I have conferred with Jerry Ramos, a representative of the Teen Challenge program. Mr. Ramos

 9   explained that the program, because of Covid-19, was not accepting any intakes. He also
     indicated that they are not picking anyone up from the jail. Mr. Ramos did not know when the
10
     situation might change.
11

12   I have conferred with Marlene DeOrian, Mr. Murua’s probation officer. Ms. DeOrian has also
13   been in contact with Mr. Ramos of Teen Challenge and received the same information. Ms.
14   DeOrian’s has information that many programs are proceeding in a like manner. She also

15   indicated that her office is unable to supervise defendants on home detention or on a monitor at
     this time because of Covid-19.
16

17
     Executed under penalty of perjury on this 27th day of April, 2020 at Fresno, California.
18

19

20
21                                                 s/s Barbara Hope O’Neill
                                                     Barbara Hope O’Neill
22

23

24

25

26
27

28
                                                       2
     Case 1:12-cr-00449-DAD-SKO Document 74 Filed 04/27/20 Page 3 of 3

 1                                                ORDER

 2          IT IS HEREBY ORDERED that Anthony Murua be released from the Fresno County Jail.

 3   The defendant is to be placed on location monitoring as a special condition of his supervised

 4   release until he is allowed to participate in the Teen Challenge program as previously ordered by

 5   the Court. The Smart Link form of location monitoring will be employed, which will require the

 6   defendant have a cell phone and an email address in connection with its use. The defendant is

 7   required to contact his probation officer immediately upon his release from custody and to advise

 8   the probation officer of where he will be residing so that a “virtual” home inspection may be

 9   conducted by probation. In addition, defendant will be restricted to his residence absent the prior

10   approval of his probation officer. The special condition of supervised release requiring defendant

11   to participate in the Teen Challenge program once that program resumes accepting clients

12   remains in full force and effect.

13   IT IS SO ORDERED.
14
        Dated:     April 27, 2020
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
